In an action to recover damages for personal injuries, the defendant J. Kokolakis Contracting, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated August 20, 1998, as granted the plaintiffs motion for summary judgment on his cause of action pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the plaintiffs prima facie showing of entitlement to judgment as a matter of law on his cause of action pursuant to Labor Law § 240 (1), the appellant failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on that cause of action (see, Bland v Manocherian, 66 NY2d 452; Keane v Sing Hang Lee, 188 AD2d 636). O’Brien, J. P., Ritter, Santucci and Schmidt, JJ., concur.